DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: coupling means in claims 10 and 12. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: coupling means and spring-tensioned means in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: marking element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an angular position” in line 15. Claim 1 also recites “an angular position” in line 11. It is unclear if the angular position of line 15 is intended to be the same angular position or in addition to the angular position of line 11. For the purposes of examination, the limitation has been interpreted to read “the angular position”.
Claims 2-20 depend from rejected claim 1; therefore, are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fath et al. (US 2013/0035705 A1) in view of Brown (US 2014/0324083 A1).
Regarding claim 1, Fath discloses a device (figs. 1, 4, 5a, 5b) for applying a marking to the cornea of a human eye (abstract), the device having a marking head (including at least marking element 4 and inner rotating ring 5) and a holding device (including at least outer retaining ring 6), wherein the marking head (4, 5) comprises comprising a marking element (marking element 4), wherein the holding device (6) comprises a bearing ring (retaining ring 6) that is non-rotatably connected to a handle 

    PNG
    media_image1.png
    752
    559
    media_image1.png
    Greyscale

Fath fails to disclose wherein the marking head comprising the marking element is rotatably inserted into the body of the bearing area to set the marking element in an angular position with respect to the bearing area and thereafter, in use, held there non-
However, Brown teaches a device for applying a marking to the cornea of a human eye (figs. 1-14) in which the marking elements of the marking head may be separable from a body of the device for attaching different marking heads (figs. 13-14). The marking head includes a grooved cutout that may be rotatably inserted into the body of the device to set the marking element in an angular position with respect to a bearing area and thereafter, in use, are fixed thereto i.e. held there non-rotatably (as one rotates the marking head of fig. 13 so that the grooved cutout aligns with the post of the body to secure the marking head to the body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing area of Fath to include at least one post and to modify the marking head just above the marking elements of Fath to be separable and include grooved cutouts as taught by Brown such that the marking head is rotatably inserted into the body of the bearing hear and held there non-rotatably. Doing so allows the marking elements of the marking head to be easily removed and replaced for sterile reuse of the device without disposing of the majority of the moving parts i.e. bearing area and bearing ring, thereby making the device reusable and cost effective.
Regarding claim 2, modified Fath fails to disclose wherein a ball bearing is provided for mounting the bearing area of the marking head or the intermediate adapter in the bearing ring of the holding device or vice versa.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing area of the marking head and/or the bearing ring of the holding device of modified Fath to include a ball bearing as taught by Brown. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and a ball bearing could be used for mounting the bearing area of the marking head in the bearing ring of the holding device to achieve the predictable result of rotating the bearing area relative to the bearing ring.
Regarding claims 4 and 14, modified Fath fails to disclose wherein the marking head and, if applicable, the intermediate adapter has a coaxial passage that in a region of the marking element terminates with a coaxial sighting tube.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marking head and/or the intermediate adapter of modified Fath to include the coaxial sighting tube taught by Brown in order to allow for light and/or a lens to extend through the device, improving visualization of the treatment site.
Regarding claim 5, Fath substantially discloses the invention as disclosed above and further discloses wherein the marking element (4) comprises two to four marking blades (claws 7) lying opposite to each other in pairs (fig. 1).
Regarding claim 6, Fath substantially discloses the invention as disclosed above and further discloses wherein the marking blades (7) are designed for marking a straight line or at least two points or sections of a straight line (see for example the cross-sectional view of the claws 7 shown in fig. 2a).
Regarding claim 7, Fath substantially discloses the invention as disclosed above and further discloses wherein the marking blades (7) are serrated ([0032]).
Regarding claim 8, Fath substantially discloses the invention as disclosed above and further discloses wherein the marking head can be set or adjusted in its angular 
Regarding claim 10, Fath substantially discloses the invention as disclosed above and further discloses coupling means (spring clip 14 of the adapter 3, which couples to inner ring 5 of the marking head) acting between the marking head and the holding device or the intermediate adapter (fig. 1; [0035]).
Regarding claims 11 and 13, Fath substantially discloses the invention as disclosed above and further discloses wherein a conventional hand-held ophthalmological device/instrument serves as the holding device (as retaining device 2 is a component of a conventional slit lamp or a tonometer; [0029]).
Regarding claim 12, Fath substantially discloses the invention as disclosed above and further discloses wherein the marking head is connected to the device via a coupling means (spring clip 14) or an adapter (adapter 3) comprising a connector (spring clip 14). It is noted that “the device” of claim 12 has been interpreted as referring back to “A device” of claim 1, not the conventional ophthalmological device” of claim 11, due to the absence of the terms “conventional ophthalmological”. 
Regarding claim 15, Fath substantially discloses the invention as disclosed above and further discloses wherein the marking blades (7) are at least partially curved to conform to an ocular surface of the eye (fig. 1).
Regarding claim 17, Fath substantially discloses the invention as disclosed above and further discloses wherein the coupling means comprise a spring-tensioned means (spring clip 14) for mutual fixing or latching ([0035]).

Regarding claim 19, Fath substantially discloses the invention as disclosed above and further discloses wherein the hand-held ophthalmological instrument serving as the holding device has a gravity-loaded pendulum receptacle for the marking head that is aligned in a horizontal or vertical direction (wherein the retaining device 2 may alternatively be a hand-held ophthalmological instrument with gravity-loaded pendulum mount for the marking head 1; [0039]).
Regarding claim 20, modified Fath fails to disclose wherein the bearing ring is non-removably connected to the handle part. Instead the bearing ring (6) is removably coupled to the handle part by a connecting piece (10) and a spring clip (14).
However, Brown teaches a device for applying a marking to the cornea of a human eye (figs. 1-14) in which the marking elements of the marking head may be separable from a body of the device for attaching different marking heads (figs. 13-14). The marking head includes a grooved cutout that may be rotatably inserted into the body of the device to set the marking element in an angular position with respect to a bearing area and thereafter, in use, are fixed thereto i.e. held there non-rotatably (as one rotates the marking head of fig. 13 so that the grooved cutout aligns with the post of the body to secure the marking head to the body). Thus, instead of multiple pieces of the marking head and/or holding device being removable from the handle part, just the marking elements of the marking head are removable from the handle part.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fath et al. (US 2013/0035705 A1) in view of Brown (US 2014/0324083 A1), as applied to claim 2 above, and further in view of Firth (US 2006/0229495 A1).
Regarding claim 3, modified Fath fails to disclose wherein the ball bearing is made of stainless steel and/or ceramic.
However, Frith teaches a rotatable coupler comprising a stainless steel bearing surface and ceramic ball bearings to rotate one ring relative to another ring (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball bearing of modified Fath to be made of stainless steel and/or ceramic in light of the teachings of Firth, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. Applicant argues that the outer retaining ring 6 of Fath is part of the marking head rather than the holding device. However, as discussed above, the marking head of Fath is interpreted as the inner rotating ring 5 and the marking element 4 and the holding device is interpreted as the outer retaining ring 6. It appears applicant is arguing that because the outer retaining ring 6 is rotatably coupled to the inner rotating ring 5, that it must be a part of the marking head. However, applicant’s own bearing area 6 which is understood to be a part of the marking head 1 is also rotatably coupled to the bearing ring 7 which is a part of the holding device 5. While a portion of applicant’s marking head 1 may be removed from the holding device 5, the bearing area 6 remains coupled to the bearing ring 7 while the rest of the marking head is removable (via clamping means 14; Fig. 2). Similarly, in Fath the inner rotating ring 6 remains coupled to the outer retaining ring 6. Two different parts coupled together do not necessarily define a single part. Therefore, there is no different in structure found between the prior art and the claimed invention. 

Applicant’s arguments with respect to Richardson have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Brown, applicant argues that a person of ordinary skill in the art would not be instructed or motivated by Brown to modify Fath because the rotation of Brown is facilitated and controlled by a servo motor 356. However, Brown is only used to teach that the marking elements may be removably secured to the marking head. 
Applicant further argues that Brown does not depict a marking head that is rotatably inserted into the body of the bearing area to set the marking element in an angular position with respect to the bearing area. However, one must rotate the marking element of Brown such that the grooves of the marking element are aligned with the post of the body (Fig. 13). Such a rotation will automatically set an angular position of the marking element with respect to the body. Therefore, modified Fath discloses rotation of the marking element to insert the marking element into the body of the bearing area, thereby setting an angular position of the marking element relative to the bearing area.
Accordingly, the present application has not been found in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771